Exhibit 10.1

TAX SHARING AGREEMENT

by and between

Marathon Oil Corporation,

Marathon Petroleum Corporation, and

MPC Investment LLC

Dated as of

May 25, 2011



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

This TAX SHARING AGREEMENT (this “Agreement”), dated as of May 25, 2011, is made
by and between Marathon Oil Corporation, a Delaware corporation (“Parent”),
Marathon Petroleum Corporation, a Delaware corporation and indirect, wholly
owned Subsidiary of Parent (“SpinCo”), and MPC Investment LLC, a Delaware
limited liability company and wholly owned Subsidiary of SpinCo.

WITNESSETH

WHEREAS, the Board of Directors of Parent has determined that it is in the best
interest of its shareholders to effect a reorganization and spin-off providing
for the separation of the SpinCo Group (as defined below) from the Parent Group
(as defined below);

WHEREAS, Parent and SpinCo have entered into a Separation and Distribution
Agreement (the “Separation and Distribution Agreement”) providing for the
separation of the SpinCo Group from the Parent Group;

WHEREAS, pursuant to the terms of the Separation and Distribution Agreement,
Marathon Oil Company (“MOC”) will contribute certain assets to SpinCo and SpinCo
will assume certain liabilities (the “MOC Contribution”), followed by MOC’s
distribution of the shares of SpinCo to Parent (the “Internal Spin-Off”);

WHEREAS, pursuant to the terms of the Separation and Distribution Agreement,
Parent will contribute certain assets to SpinCo and SpinCo will assume certain
liabilities (the “MRO Contribution”), followed by Parent’s distribution of the
shares of SpinCo to Parent’s shareholders (the “External Spin-Off” and, together
with the Internal Spin-Off, the “Spin-Offs”);

WHEREAS, for U.S. federal income tax purposes, it is intended that each of
(i) the MOC Contribution and the Internal Spin-Off and (ii) the MRO Contribution
and the External Spin-Off shall qualify as a tax-free transaction under Sections
355(a) and 368(a)(1)(D) of the Code (as defined below);

WHEREAS, pursuant to the tax laws of various jurisdictions, the Affiliated Group
(as defined below) of which Parent is the common parent files certain tax
returns on a consolidated, combined, unitary or other group basis;

WHEREAS, the parties hereto wish to provide for the payment of Income Taxes (as
defined below) and Other Taxes (as defined below) and entitlement to refunds
thereof, allocate responsibility and provide for cooperation in connection with
the filing of returns in respect of Income Taxes and Other Taxes, and provide
for certain other matters relating to Income Taxes and Other Taxes.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the representations,
covenants and agreements herein contained and intending to be legally bound
hereby, Parent, SpinCo, and MPC Investment LLC hereby agree as follows:

1. Definitional Provisions.

(a) Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings assigned to them in the Separation and Distribution
Agreement. For purposes of this Agreement, the following terms shall have the
meanings set forth below:

“Actually Realized” or “Actually Realizes” shall mean, for purposes of
determining the timing of the incurrence of any Spin-Off Tax Liability, Income
Tax Liability or Other Tax Liability or the realization of a Refund (or any
related Income Tax or Other Tax cost or benefit), whether by receipt or as a
credit or other offset to Taxes payable, by a Person in respect of any payment,
transaction, occurrence or event, the time at which the amount of Income Taxes
or Other Taxes paid (or Refund realized) by such Person is increased above (or
reduced below) the amount of Income Taxes or Other Taxes that such Person would
have been required to pay (or Refund that such Person would have realized) but
for such payment, transaction, occurrence or event.

“Affiliated Group” shall mean an affiliated group of corporations within the
meaning of Code Section 1504(a).

“Agreement” shall have the meaning set forth in the recitals to this Agreement.

“Ashland Adjustment” shall mean an adjustment of any item of income, gain, loss,
deduction or credit attributable to the distribution by the Parent Group of the
stock of Ashland, Inc. in 2005.

“Ashland TMA” shall mean the Amended and Restated Tax Matters Agreement among
Ashland, Inc., ATB Holdings, Inc., EXM LLC, New EXM Inc., MOC, Parent, Marathon
Domestic LLC and MPC LP dated April 27, 2005.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banking institutions located in the state of New York are authorized or
obligated by law or executive order to close.

“Carryback” shall mean the carryback of a Tax Attribute (including a net
operating loss, a net capital loss or a tax credit) from a Post-Distribution
Taxable Period to a Pre-Distribution Taxable Period.

“Code” shall mean the Internal Revenue Code of 1986.

“Combined Return” shall mean a consolidated, combined or unitary Income Tax
Return or Other Tax Return that actually includes, by election or otherwise, one
or more members of the Parent Group together with one or more members of the
SpinCo Group. For the avoidance of

 

2



--------------------------------------------------------------------------------

doubt, a Combined Return shall not include an Income Tax Return of a member of
the Parent Group merely because such Tax Return includes an allocable share of
any items of income or guaranteed payments of MPC LP.

“Contribution” shall mean each of the MOC Contribution and the MRO Contribution.

“Distribution Date” shall mean the date on which the External Spin-Off is
completed.

“Distribution-Related Proceeding” shall mean any Proceeding in which the IRS,
another Tax Authority or any other party asserts a position that could
reasonably be expected to adversely affect the Tax-Free Status of any of the
Spin-Off-Related Transactions.

“Equity Securities” shall mean any stock or other securities treated as equity
for tax purposes, options, warrants, rights, convertible debt, or any other
instrument or security that affords any Person the right, whether conditional or
otherwise, to acquire stock or to be paid an amount determined by reference to
the value of stock.

“External Spin-Off” shall have the meaning set forth in the recitals to this
Agreement.

“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and (e) of the Code.

“Final Determination” (and the correlative term, “Finally Determined”) shall
mean the final resolution of liability for any Income Tax or Other Tax, which
resolution may be for a specific issue or adjustment or for a taxable period,
(a) by IRS Form 870, 870-PT or 870-AD (or any successor forms thereto), on the
date of acceptance by or on behalf of the taxpayer, or by a comparable form
under the laws of a state, local, or foreign taxing jurisdiction, except that a
Form 870, 870-PT or 870-AD or comparable form shall not constitute a Final
Determination to the extent that it reserves (whether by its terms or by
operation of law) the right of the taxpayer to file a claim for Refund or the
right of the Tax Authority to assert a further deficiency in respect of such
issue or adjustment or for such taxable period (as the case may be); (b) by a
decision, judgment, decree, or other order by a court of competent jurisdiction,
which has become final and nonappealable; (c) by a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the laws of a state, local, or foreign taxing jurisdiction;
(d) by any allowance of a Refund or credit in respect of an overpayment of
Income Tax or Other Tax, but only after the expiration of all periods during
which such Refund may be recovered (including by way of offset) by the
jurisdiction imposing such Income Tax or Other Tax; or (e) by any other final
disposition, including by reason of the expiration of the applicable statute of
limitations or by mutual agreement of the parties.

“Income Tax” (a) shall mean (i) any federal, state, local or foreign tax,
charge, fee, impost, levy or other assessment that is based upon, measured by,
or calculated with respect to (A) net income or profits (including, but not
limited to, any capital gains, gross receipts, or minimum tax, and any tax on
items of tax preference, but not including sales, use, value added, real
property gains, real or personal property, transfer or similar taxes),
(B) multiple bases (including, but not limited to, corporate franchise, doing
business or occupation taxes), if one or

 

3



--------------------------------------------------------------------------------

more of the bases upon which such tax may be based, by which it may be measured,
or with respect to which it may be calculated is described in clause (a)(i)(A)
of this definition, or (C) any net worth, franchise or similar tax, in each case
together with (ii) any interest and any penalties, fines, additions to tax or
additional amounts imposed by any Tax Authority with respect thereto and
(b) shall include any transferee or successor liability in respect of any amount
described in clause (a) of this definition.

“Income Tax Benefit” shall mean, with respect to the effect of any Carryback on
the Income Tax Liability of Parent or the Parent Group for any taxable period,
the excess of (a) the hypothetical Income Tax Liability of Parent or the Parent
Group for such taxable period, calculated as if such Carryback had not been
utilized but with all other facts unchanged over (b) the actual Income Tax
Liability of Parent or the Parent Group for such taxable period, calculated
taking into account such Carryback (and treating a Refund as a negative Income
Tax Liability, for purposes of such calculation).

“Income Tax Liabilities” shall mean all liabilities for Income Taxes.

“Income Tax Return” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Income Taxes.

“Indemnified Party” shall mean any Person seeking indemnification pursuant to
the provisions of this Agreement.

“Indemnifying Party” shall mean any party hereto from which any Indemnified
Party is seeking indemnification pursuant to the provisions of this Agreement.

“Internal Spin-Off” shall have the meaning set forth in the recitals to this
Agreement.

“IRS” shall mean the Internal Revenue Service of the United States.

“JV Entity” shall mean an entity (a) with respect to which a member of the
Parent Group or the SpinCo Group has an ownership interest and (b) that is
classified as a partnership or other pass-through entity for federal, state,
local, foreign or other Tax purposes.

“Losses” shall mean any and all losses, liabilities, claims, damages,
obligations, payments, costs and expenses, matured or unmatured, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, known or unknown
(including the costs and expenses of any and all actions, threatened actions,
demands, assessments, judgments, settlements and compromises relating thereto
and attorneys’ fees and any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any such actions or threatened
actions).

“MOC” shall have the meaning set forth in the recitals to this Agreement.

“MOC Contribution” shall have the meaning set forth in the recitals to this
Agreement.

 

4



--------------------------------------------------------------------------------

“MPC LP” shall mean Marathon Petroleum Company LP, a Delaware limited
partnership.

“MRO Contribution” shall have the meaning set forth in the recitals to this
Agreement.

“Other Tax Liabilities” shall mean all liabilities for Other Taxes.

“Other Tax Return” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Other Taxes.

“Other Taxes” shall mean all forms of taxation, whenever created or imposed, and
whether of the United States of America or elsewhere, and whether imposed by a
local, municipal, governmental, state, federation or other body, and without
limiting the generality of the foregoing, shall include superfund, sales, use,
ad valorem, value added, occupancy, transfer, recording, withholding, payroll,
employment, excise, occupation, premium or property taxes (in each case,
together with any related interest, penalties and additions to tax, or
additional amounts imposed by any Tax Authority thereon); provided, however,
that Other Taxes shall not include any Income Taxes.

“Parent” shall have the meaning set forth in the recitals to this Agreement.

“Parent Adjustment” shall mean an adjustment of any item of income, gain, loss,
deduction or credit attributable to any member of the Parent Group (including,
in the case of any state or local consolidated, combined or unitary income or
franchise taxes, a change in one or more apportionment factors of members of the
Parent Group) pursuant to a Final Determination for a Pre-Distribution Taxable
Period. For the avoidance of doubt, any adjustment of any item of income, gain,
loss, deduction or credit of MPC LP shall not be considered a Parent Adjustment,
but shall be considered a SpinCo Adjustment.

“Parent Business” shall mean each trade or business that is actively conducted
(within the meaning of Section 355(b) of the Code) by Parent or any other member
of the Parent Group immediately after the Spin-Off and that is relied upon in
the Private Letter Ruling or the Tax Opinion Documents to satisfy the
requirements of Section 355(b) with respect to the Spin-Offs.

“Parent Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code) of which Parent is the
common parent (and any predecessor or successor to such affiliated group).

“Parent Employee” shall mean an employee of any member of the Parent Group
immediately after the Spin-Off and any former employee of the Parent Group who
is not a SpinCo Employee.

“Parent Group” shall mean (a) Parent and each Person that is a direct or
indirect Subsidiary of Parent (including any Subsidiary of Parent that is
disregarded for U.S. federal

 

5



--------------------------------------------------------------------------------

Income Tax purposes (or for purposes of any state, local, or foreign tax law))
immediately after the Spin-Offs, (b) any corporation (or other Person) that
shall have merged or liquidated into Parent or any such Subsidiary and (c) any
predecessor or successor to any Person otherwise described in this definition.

“Parent Separate Return” shall mean any Income Tax Return or Other Tax Return
required to be filed by any member of the Parent Group (including any
consolidated, combined or unitary return) that does not include any member of
the SpinCo Group. For the avoidance of doubt, a Parent Separate Return shall
include any Income Tax Return required to be filed by any member of the Parent
Group notwithstanding that such return includes an allocation of income, gain,
deduction, loss, credit or guaranteed payments with respect to MPC LP.

“Payroll Taxes” shall mean any Taxes imposed by any Tax Authority on an employer
in connection with the payment or provision of salaries or benefits and other
remuneration to employees or directors, including income tax withholding, social
security, unemployment taxes, and premiums for workers’ compensation.

“Permitted Transaction” shall mean any transaction that satisfies the
requirements of Section 5(c).

“Person” shall mean any individual, partnership, joint venture, limited
liability company, corporation, association, joint stock company, trust,
unincorporated organization or similar entity or a governmental authority or any
department or agency or other unit thereof.

“Post-Distribution Taxable Period” shall mean a taxable period that begins after
the Distribution Date.

“Pre-Distribution Taxable Period” shall mean a taxable period that ends on or
before or that includes the Distribution Date. For the avoidance of doubt, a
Pre-Distribution Taxable Period includes a Straddle Period.

“Private Letter Ruling” shall mean (a) any private letter ruling issued by the
IRS in connection with any of the Spin-Off-Related Transactions or (b) any
similar ruling issued by any other Tax Authority in connection with any of the
Spin-Off-Related Transactions.

“Private Letter Ruling Documents” shall mean (a) any Private Letter Ruling, any
request for a Private Letter Ruling submitted to the IRS, together with the
appendices and exhibits thereto and any supplemental filings or other materials
subsequently submitted to the IRS, in connection with the Spin-Off-Related
Transactions, or (b) any similar filings submitted to any other Tax Authority in
connection with any such request for a Private Letter Ruling.

“Proceeding” shall mean any audit or other examination, or judicial or
administrative proceeding relating to liability for, or Refunds or adjustments
with respect to, Income Taxes or Other Taxes.

 

6



--------------------------------------------------------------------------------

“Refund” shall mean any refund of Income Taxes or Other Taxes, including any
reduction in Income Tax Liabilities or Other Tax Liabilities by means of a
credit, offset or otherwise.

“Representative” shall mean with respect to a Person, such Person’s officers,
directors, employees and other authorized agents.

“Restriction Period” shall mean the period beginning on the Distribution Date
and ending on the day after the second anniversary of the Distribution Date.

“Separate Return Tax Liability” shall mean, in the case of any member of the
SpinCo Group, the hypothetical tax liability which would have been reported if
the relevant member of the SpinCo Group had been required to report its tax
liability on a SpinCo Separate Return.

“Separation and Distribution Agreement” shall have the meaning set forth in the
recitals to this Agreement.

“SpinCo” shall have the meaning set forth in the recitals to this Agreement.

“SpinCo Adjustment” shall mean an adjustment of any item of income, gain, loss,
deduction or credit attributable to any member of the SpinCo Group (including,
in the case of any state or local consolidated, combined or unitary income or
franchise taxes, a change in one or more apportionment factors of members of the
SpinCo Group) pursuant to a Final Determination for a Pre-Distribution Taxable
Period.

“SpinCo Business” shall mean each trade or business that is actively conducted
(within the meaning of Section 355(b) of the Code) by SpinCo or any other member
of the SpinCo Group immediately after the Spin-Off and that is relied upon in
the Private Letter Ruling or the Tax Opinion Documents to satisfy the
requirements of Section 355(b) with respect to the Spin-offs.

“SpinCo Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code) of which SpinCo is the
common parent, determined immediately after the Spin-Off (and any predecessor or
successor to such affiliated group other than the Parent Consolidated Group).

“SpinCo Employee” shall mean an employee of any member of the SpinCo Group
immediately after the Spin-Off and any former employee of the SpinCo Group who
is not employed by a member of the Parent Group immediately after the
Distribution Date.

“SpinCo Group” shall mean (a) SpinCo and each Person that is a direct or
indirect Subsidiary of SpinCo (including MPC LP and any Subsidiary of SpinCo or
MPC LP that is disregarded for U.S. federal Income Tax purposes (or for purposes
of any state, local, or foreign tax law)) immediately after the Spin-Offs,
(b) any corporation (or other Person) that shall have merged or liquidated into
SpinCo or any such Subsidiary and (c) any predecessor or successor to any Person
otherwise described in this definition.

 

7



--------------------------------------------------------------------------------

“SpinCo Separate Return” shall mean any Income Tax Return or Other Tax Return
required to be filed by any member of the SpinCo Group (including any
consolidated, combined or unitary return) that does not include any member of
the Parent Group, including any U.S. consolidated federal Income Tax Returns of
the SpinCo Consolidated Group required to be filed with respect to a
Post-Distribution Taxable Period.

“SpinCo Tax Liability” shall mean, with respect to any Taxing Jurisdiction, any
increase in Income Tax Liability or Other Tax Liability (or reduction in a
Refund) that is attributable to a SpinCo Adjustment.

“Spin-Offs” shall have the meaning set forth in the recitals to this Agreement.

“Spin-Off-Related Transactions” shall mean the MOC Contribution, the MRO
Contribution and the Spin-Offs.

“Spin-Off Tax Liabilities” shall mean, with respect to any Taxing Jurisdiction,
the sum of (a) any increase in Income Tax Liability or Other Tax Liability (or
reduction in a Refund) incurred as a result of any corporate-level gain or
income recognized with respect to the failure of any of the Spin-Off-Related
Transactions to qualify for Tax-Free Status under the income tax laws of such
Taxing Jurisdiction pursuant to any settlement, Final Determination, judgment,
assessment or otherwise, (b) interest on such amounts calculated pursuant to
such Taxing Jurisdiction’s laws regarding interest on tax liabilities at the
highest Underpayment Rate for corporations in such Taxing Jurisdiction from the
date any Taxes with respect to such additional gain or income were required to
be paid until full payment with respect thereto is made pursuant to Section 3
hereof (or in the case of a reduction in a Refund, the amount of interest that
would have been received on the foregone portion of the Refund but for the
failure of any of the SpinOff-Related Transactions to qualify for Tax-Free
Status), and (c) any penalties actually paid to such Taxing Jurisdiction that
would not have been paid but for the failure of any of the Spin-Off-Related
Transactions to qualify for Tax-Free Status in such Taxing Jurisdiction.

“Straddle Period” shall mean any taxable period that begins before and ends
after the Distribution Date.

“Tax” shall mean all Income Taxes and Other Taxes.

“Tax Attribute” shall mean a consolidated, combined or unitary net operating
loss, net capital loss, overall domestic loss, unused investment credit, unused
foreign tax credit, or excess charitable contribution (as such terms are used in
Treasury Regulation Sections 1.1502-79 and 1.1502-79A or comparable provisions
of foreign, state or local tax law), or a consolidated minimum tax credit or
general business credit.

“Tax Authority” shall mean a governmental authority (foreign or domestic) or any
subdivision, agency, commission or authority thereof or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection or imposition of any Tax (including the IRS).

 

8



--------------------------------------------------------------------------------

“Tax Benefit” shall have the meaning set forth in Section 4(d) of this
Agreement.

“Tax Counsel” shall mean tax counsel of recognized national standing that is
acceptable to Parent.

“Tax Dispute” shall have the meaning set forth in Section 10 of this Agreement.

“Tax Dispute Arbitrator” shall have the meaning set forth in Section 10 of this
Agreement.

“Tax-Free Status” shall mean the qualification of each of (a) the MOC
Contribution and the Internal Spin-Off and (b) the MRO Contribution and the
External Spin-Off, as the case may be: (i) as a transaction described in
Sections 355(a) and 368(a)(1)(D) of the Code; (ii) as a transaction in which the
stock distributed thereby is “qualified property” for purposes of Section 361(c)
of the Code; and (iii) as a transaction in which Parent, the other members of
the Parent Group, SpinCo and the other members of the SpinCo Group recognize no
income or gain other than intercompany items taken into account pursuant to the
Treasury Regulations promulgated pursuant to Section 1502 of the Code.

“Tax Opinion” shall mean the tax opinion issued by Tax Counsel in connection
with the Spin-Off-Related Transactions.

“Tax Opinion Documents” shall mean (a) the Tax Opinion and the information and
representations provided by, or on behalf of, Parent or SpinCo to Tax Counsel in
connection therewith and (b) the information and representations provided by, or
on behalf of Parent or SpinCo, to the IRS in connection with the Private Letter
Ruling with respect to the Spin-Off-Related Transactions.

“Tax-Related Losses” shall mean:

(a) the Spin-Off Tax Liabilities,

(b) all accounting, legal and other professional fees, and court costs incurred
in connection with any settlement, Final Determination, judgment or other
determination with respect to such Spin-Off Tax Liabilities, and

(c) all costs, expenses, damages and other Losses associated with stockholder
litigation or controversies and any amount paid by Parent or SpinCo in respect
of the liability of shareholders, whether paid to shareholders or to the IRS or
any other Tax Authority payable by Parent or SpinCo or their respective
Affiliates, in each case, resulting from the failure of any of the
Spin-Off-Related Transactions to qualify for Tax-Free Status.

“Tax Returns” shall mean all Income Tax Returns and Other Tax Returns.

 

9



--------------------------------------------------------------------------------

“Taxing Jurisdiction” shall mean the United States and every other government or
governmental unit having jurisdiction to tax Parent or SpinCo or any of their
respective Affiliates.

“Underpayment Rate” shall mean the annual rate of interest described in
Section 6621(c) of the Code for large corporate underpayments of Income Tax (or
similar provision of state, local or foreign Income Tax law, as applicable), as
determined from time to time.

“Unqualified Tax Opinion” shall mean an unqualified opinion of Tax Counsel on
which Parent may rely to the effect that a transaction will not disqualify any
of the Spin-Off-Related Transactions from Tax-Free Status, assuming that the
Spin-Off-Related Transactions would have qualified for Tax-Free Status if such
transaction did not occur.

(b) Interpretation. In this Agreement, unless the context clearly indicates
otherwise:

(i) words used in the singular include the plural and words used in the plural
include the singular;

(ii) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Affiliates” or “Subsidiaries” shall
be deemed to mean such Person’s Subsidiaries following the Distribution;

(iii) any reference to any gender includes the other gender and the neuter;

(iv) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(v) the words “shall” and “will” are used interchangeably and have the same
meaning;

(vi) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

(vii) any reference to any Section means such Section of this Agreement, and
references in any Section or definition to any clause mean such clause of such
Section or definition;

(viii) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement;

(ix) any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented

 

10



--------------------------------------------------------------------------------

and modified from time to time to the extent permitted by the provisions thereof
and by this Agreement;

(x) any reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(xi) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(xii) if there is any conflict between the provisions of the Separation and
Distribution Agreement and this Agreement, the provisions of this Agreement
shall control with respect to the subject matter hereof;

(xiii) the headings of Sections contained in this Agreement have been inserted
for convenience of reference only and shall not be deemed to be a part of or to
affect the meaning or interpretation of this Agreement;

(xiv) any portion of this Agreement obligating a party to take any action or
refrain from taking any action, as the case may be, shall mean that such party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be; and

(xv) the language of this Agreement shall be deemed to be the language the
parties hereto have chosen to express their mutual intent, and no rule of strict
construction shall be applied against any party.

2. Sole Tax Sharing Agreement.

This Agreement shall constitute the entire agreement between Parent and SpinCo
and their respective Affiliates (including direct or indirect corporate
Subsidiaries, controlled partnerships, and controlled limited liability
companies) with respect to the subject matters herein. Further, for the
avoidance of doubt, this Agreement (and not the Second Amended and Restated
Agreement of Limited Partnership of MPC LP) shall control with respect to any
matters set forth herein, including but not limited to preparing and filing MPC
LP Tax Returns, making any Tax elections on behalf of MPC LP, designation of the
“tax matters partner” of MPC LP and the control and resolution of disputes
regarding MPC LP Tax Returns.

3. Preparation and Filing of Tax Returns; Payment of Taxes.

(a) Preparation of Tax Returns.

(i) In the absence of a controlling change in law, or except as otherwise set
forth in this Agreement, all (A) Combined Returns for

 

11



--------------------------------------------------------------------------------

Income Taxes, (B) Other Tax Returns of a member of the SpinCo Group, and (C) IRS
Form 1065 (and any similar state, local or foreign Tax Returns) of MPC LP or any
other JV Entity, in each case filed after the date of this Agreement with
respect to a Pre-Distribution Taxable Period shall be prepared on a basis
consistent with the elections, accounting methods, conventions and principles of
taxation used for the most recent taxable periods for which such Tax Returns and
accruals involving similar items have been filed. Except as otherwise provided
in this Agreement, all decisions relating to the preparation of such Tax Returns
shall be made in the sole discretion of the party responsible under this
Agreement for such preparation; provided, however, that the party not
responsible for preparing such Tax Returns shall have the right to review and
comment on such Tax Returns prior to the filing thereof.

(ii) Parent shall, in its sole discretion, determine the items of income, gain,
deduction, loss and credit of each member of the SpinCo Group that must be
included in the federal Income Tax Return of the Parent Consolidated Group, any
other Combined Return or any Parent Separate Return for the taxable year ending
December 31, 2011 by closing the books of the members of the SpinCo Group at the
Distribution Date or, alternatively, by ratable allocation to the extent
allowable pursuant to Treasury Regulation Section 1.1502-76(b)(2)(ii) or any
similar provision of state, local or foreign law. The items of income, gain,
deduction, loss and credit of MPC LP and each other JV Entity that must be
included in any Combined Return or Parent Separate Return for the taxable year
ending December 31, 2011 shall be determined on the basis of a closing of the
books as of the end of the Distribution Date in accordance with Treasury
Regulation Section 1.1502-76(b)(2)(ii) or any similar provision of state, local
or foreign law.

(iii) Except as limited by Section 3(a)(i), Parent (or its designee) shall
determine the entities to be included in any Combined Return for any state.

(iv) SpinCo shall, and shall cause each other member of the SpinCo Group to,
prepare and submit at Parent’s request (and in no event later than 60 days after
such request), at SpinCo’s expense, all information that Parent shall reasonably
request, in such form as Parent shall reasonably request, to enable Parent to
prepare any Income Tax Return or Other Tax Return required to be filed by
Parent, including any Tax Returns on IRS Form 1065 (and any similar state, local
or foreign Tax Returns) with respect to MPC LP that are filed by Parent pursuant
to this Agreement. Parent shall make any such Income Tax Return or Other Tax
Return and related workpapers available for review by SpinCo to the extent such
return relates to Taxes for which any member of the SpinCo Group would
reasonably be expected to be liable.

 

12



--------------------------------------------------------------------------------

(v) Except as required by applicable law or as a result of a Final
Determination, neither Parent nor SpinCo shall (nor shall cause or permit any
other members of the Parent Group or SpinCo Group, respectively, to) take any
position that is either inconsistent with the treatment of the Spin-Off-Related
Transactions as having Tax-Free Status (or analogous status under state, local
or foreign law) or with respect to a specific item of income, deduction, gain,
loss or credit on an Income Tax Return or Other Tax Return, treat such specific
item in a manner which is inconsistent with the manner such specific item is
reported on an Income Tax Return or Other Tax Return prepared or filed by Parent
pursuant to Section 3(b) hereof (including the claiming of a deduction
previously claimed on any such Income Tax Return or Other Tax Return).

(vi) Parent (and not SpinCo or any other member of the SpinCo Group) shall be
entitled to Specified Liability Deductions (as defined in the Ashland TMA), if
any, in accordance with section 5.01 of the Ashland TMA, and Parent (and not
SpinCo or any other member of the SpinCo Group) shall be responsible for
payments, if any, to Ashland, Inc. pursuant to section 5.02 of the Ashland TMA.

(b) Filing of Tax Returns and Payment of Taxes.

(i) Parent Consolidated Return for Pre-Distribution Taxable Periods. Parent
shall prepare and file or cause to be prepared and filed all U.S. consolidated
federal Income Tax Returns of the Parent Consolidated Group for all
Pre-Distribution Taxable Periods and shall pay all Income Taxes due with respect
to such Income Tax Returns. In consideration of Parent’s payment of such Income
Taxes for the taxable year ending December 31, 2011, SpinCo shall pay to Parent
an amount equal to the product of (A) the net amount of any taxable income of
SpinCo (and each other member of the SpinCo Group, including MPC LP) that is
included in the consolidated federal Income Tax Return of the Parent
Consolidated Group for the taxable year ending December 31, 2011, and (B) the
highest U.S. federal income tax corporate marginal rate in effect in such year.
Prior to the Distribution Date, SpinCo shall pay to Parent an estimate of the
Income Taxes payable pursuant to the preceding sentence. Upon the later of
(x) 10 Business Days after Parent files the applicable Income Tax Return with
respect to which Income Taxes pursuant to this Section 3(b)(i) are due, or
(y) five Business Days after Parent provides written notice setting forth the
computation of such Income Taxes, SpinCo shall pay to Parent any such Income
Taxes in excess of the estimated payment previously paid by SpinCo or, if the
estimated Income Taxes paid by SpinCo exceed the amount otherwise payable,
Parent shall refund such excess to SpinCo.

 

13



--------------------------------------------------------------------------------

(ii) Other Income Tax Returns that are Combined Returns for Pre-Distribution
Taxable Periods. Parent shall prepare and file or cause to be prepared and filed
all Income Tax Returns that are Combined Returns (other than the U.S.
consolidated federal Income Tax Returns described in Section 3(b)(i) above) for
all Pre-Distribution Taxable Periods and shall pay all Income Taxes due with
respect to such Income Tax Returns. In consideration of Parent’s payment of such
Income Taxes (as well as Income Taxes payable with respect to any Parent
Separate Returns that are attributable to income, gain or guaranteed payments of
MPC LP) for the taxable year ending December 31, 2011, with respect to each such
Combined Return and each Parent Separate Return that includes an allocation of
income, gain or guaranteed payments with respect to MPC LP, SpinCo shall pay to
Parent an amount equal to the product of (i) the net amount of any taxable
income of SpinCo (and each other member of the SpinCo Group, including MPC LP)
that is included in such Tax Return for the taxable year ending December 31,
2011, and (ii) the product of (A) the highest income tax corporate marginal rate
in effect in the applicable Taxing Jurisdiction for such year, and
(B) sixty-five percent (0.65). Prior to the Distribution Date, SpinCo shall pay
to Parent an estimate of the Income Taxes payable pursuant to the preceding
sentence. Upon the later of (x) 10 Business Days after Parent files the
applicable Income Tax Return with respect to which such Income Taxes are due, or
(y) five Business Days after Parent provides written notice setting forth the
computation of such Income Taxes, SpinCo shall pay to Parent any such Income
Taxes in excess of the estimated payment previously paid by SpinCo or, if the
estimated Income Taxes paid by SpinCo exceed the amount otherwise payable,
Parent shall refund such excess to SpinCo.

(iii) MPC LP Tax Returns. Parent (on behalf of MPC LP) shall prepare and file
(or cause to be prepared and filed) all U.S. returns of partnership income on
IRS Form 1065 and any similar state, local or foreign Tax Returns of MPC LP for
taxable periods ending on or before December 31, 2010. SpinCo (on behalf of MPC
LP) shall prepare and file (or cause to be prepared and filed) all such Tax
Returns of MPC LP with respect to taxable periods beginning on or after
January 1, 2011, including any Straddle Periods. In the case of any Tax Return
described in the preceding sentence for which items of income, gain, deduction,
loss, credit or guaranteed payments of MPC LP are allocable to any member of the
Parent Group, at least 30 days prior to the due date of such Tax Return, SpinCo
shall submit a copy of such Tax Return to Parent. No later than 15 days after
receipt of the Tax Return, Parent shall provide written notice to SpinCo of any
proposed changes to such Tax Return, which comments shall be considered in good
faith. MPC LP shall be responsible for all Income Taxes or Other Taxes that are
imposed by any Tax Authority on MPC LP (as opposed to Taxes that are payable by
MPC LP’s owners with

 

14



--------------------------------------------------------------------------------

respect to their allocable shares of MPC LP’s income) for all taxable years.

(iv) Payroll Taxes. Parent and SpinCo each shall pay or cause to be paid any
Payroll Taxes with respect to Parent Employees or SpinCo Employees,
respectively, and shall be responsible for filing any Tax Returns due with
respect to such Payroll Taxes.

(v) Parent Separate Returns. Parent shall prepare and file or cause to be
prepared and filed all Parent Separate Returns. Except as provided in Sections
3(b)(ii) and 3(c)(i), Parent shall pay, or cause to be paid, and shall be
responsible for, any and all Income Taxes or Other Taxes due or required to be
paid with respect to any Parent Separate Return.

(vi) SpinCo Separate Returns. Except as provided in Section 3(b)(iii), SpinCo
shall prepare and file or cause to be prepared and filed all SpinCo Separate
Returns and shall be responsible for any and all Income Taxes or Other Taxes due
or required to be paid with respect to any SpinCo Separate Return for both
Pre-Distribution Taxable Periods and Post-Distribution Taxable Periods.

(vii) Transfer Taxes. SpinCo shall be responsible for, and shall indemnify each
member of the Parent Group against, all transfer, documentary, sales, use,
registration and similar Taxes and related fees incurred as a result of the
Spin-Offs (including the MOC Contribution and the MRO Contribution), and shall
timely prepare and file all Other Tax Returns as may be required in connection
with the payment of such Taxes.

(viii) Amended Returns. (A) Except as provided in Section 3(b)(viii)(D), SpinCo
(and not any member of the Parent Group) shall be entitled to amend any SpinCo
Separate Returns, (B) Parent (and not any member of the SpinCo Group) shall be
entitled to amend any Parent Separate Returns, (C) Parent (and not any member of
the SpinCo Group) shall be entitled to file amended Combined Returns for any
Pre-Distribution Taxable Period, and (D) Parent (and not any member of the
SpinCo Group) shall be entitled to cause MPC LP to file an amended return for
any Pre-Distribution Taxable Period. In the event that an amended return
described in Section 3(b)(viii)(B), (C) or (D) results in a Refund of Taxes to
any member of the Parent Group or the SpinCo Group, the party entitled to such
Refund shall be the party that would be entitled to such Refund under
Section 3(c)(ii) if such Refund had been attributable to a Final Determination,
and if such amended return results in the payment of additional Taxes, such
Taxes shall be the responsibility of the party that would be responsible for
such Taxes under Section 3(c)(i) if

 

15



--------------------------------------------------------------------------------

such Taxes had been attributable to a Parent Adjustment or a SpinCo Adjustment,
as the case may be.

(ix) Timing of Payments. Except as otherwise specifically set forth in this
Agreement, all payments required to be made by one Person to another Person
pursuant to this Section 3 shall be made no later than five days prior to the
date such Taxes are due to the relevant Tax Authority or, in the case of any
amended Tax Return, within five days after any Taxes attributable to such Tax
Return are Actually Realized.

(c) Tax Adjustments due to a Final Determination and Refunds.

(i) Pre-Distribution Taxable Periods. Except as provided in Sections 3(c)(iii)
and (iv), Parent shall pay or cause to be paid all Taxes attributable to Parent
Adjustments for all Pre-Distribution Taxable Periods. Except as provided in
Sections 3(c)(iii) and (iv), SpinCo shall pay or cause to be paid all Taxes
attributable to SpinCo Adjustments for all Pre-Distribution Taxable Periods. For
the avoidance of doubt, SpinCo shall be responsible for any increase in Taxes of
any member of the Parent Group for a Pre-Distribution Taxable Period to the
extent such increase is attributable to any adjustment to an item of income,
gain, deduction, loss or credit of MPC LP. If a SpinCo Adjustment increases the
taxable income on a Tax Return for which the Parent Group is responsible for the
payment of Taxes, or if a Parent Adjustment increases the taxable income on a
Tax Return for which the SpinCo Group is responsible for the payment of Taxes,
the increase in Taxes (other than any penalties and interest, which shall be
determined on an as-assessed basis) attributable to such adjustment shall be
computed in accordance with the formulas in Sections 3(b)(i) and (ii); thus, for
example, if a SpinCo Adjustment increases the taxable income reported on the
Parent Consolidated Group’s U.S. federal Income Tax Return for the taxable year
ending December 31, 2010, the Taxes attributable to such adjustment shall be
computed by multiplying the increase in the taxable income times the highest
federal income tax corporate marginal rate in effect for 2010 (and adding to
such amount any penalties and interest actually assessed).

(ii) Refunds. (A) Except as provided in Section 3(c)(ii)(B), Parent shall be
entitled to all Refunds of Taxes received by any member of the SpinCo Group or
the Parent Group with respect to any Pre-Distribution Taxable Period. (B) SpinCo
shall be entitled to Refunds of Taxes for Pre-Distribution Taxable Periods to
the extent such Refunds are attributable to SpinCo Adjustments. For the
avoidance of doubt, SpinCo shall be entitled to Refunds of Taxes for
Pre-Distribution Taxable Periods to the extent such Refunds are attributable to
an adjustment to an item of income, gain, deduction, loss or credit of MPC LP. A
party receiving a Refund to which another party is entitled pursuant to this
Section 3(c)(ii) shall pay the

 

16



--------------------------------------------------------------------------------

amount to which such other party is entitled within fifteen Business Days after
such Refund is Actually Realized.

(iii) Payroll Taxes. In the event of any Final Determination that increases the
Payroll Taxes payable by any member of the Parent Group or the SpinCo Group for
any Pre-Distribution Taxable Period, such Payroll Taxes shall be the
responsibility of (A) Parent if such Payroll Taxes are with respect to a Parent
Employee, or (B) SpinCo if such Payroll Taxes are with respect to a SpinCo
Employee.

(iv) Ashland Adjustments. Notwithstanding any other provision of this Agreement,
SpinCo shall pay or cause to be paid (to Parent or to the Tax Authority, as
applicable), any Income Taxes or any Other Taxes payable by any member of the
Parent Group to the extent such Taxes are attributable to Ashland Adjustments.

(v) Certain Partnership Items. For avoidance of doubt, notwithstanding any other
provision of this Agreement, Parent shall not be responsible (directly, by
reason of indemnification or otherwise) for any Taxes payable by any member of
the SpinCo Group for any Post-Distribution Taxable Period that are attributable
to a termination of MPC LP pursuant to Section 708(b).

4. Indemnification for Income Taxes and Other Taxes.

(a) Indemnification by Parent. From and after the Distribution Date, except as
provided in Section 3, Parent and each other member of the Parent Group shall
jointly and severally indemnify, defend and hold harmless SpinCo and each other
member of the SpinCo Group and each of their respective Representatives from and
against (i) all Income Tax Liabilities and Other Tax Liabilities that Parent or
any other member of the Parent Group is responsible for pursuant to Section 3
and (ii) all Income Taxes, Other Taxes, Spin-Off Tax Liabilities and other
Tax-Related Losses incurred by any member of the Parent Group or SpinCo Group
that are attributable to, are caused by, or result from, one or more of the
following: (A) any breach by a member of the Parent Group of a covenant or
representation related to the Parent Group or the Parent Business hereunder or
made in connection with the Tax Opinion Documents; (B) any action or omission by
a member of the Parent Group after the Distribution Date (including any act or
omission that is in furtherance of, connected to, or part of a plan or series of
related transactions (within the meaning of Section 355(e) of the Code)
occurring on or prior to the Distribution Date) including a cessation, transfer
to Affiliates or disposition of a Parent Business; (C) any acquisition of any
stock or assets of a member of the Parent Group by one or more other persons
(other than a member of the SpinCo Group) prior to or following the Distribution
Date; or (D) any issuance of Equity Securities by a member of the Parent Group;
provided, however, that neither Parent nor any other member of the Parent Group
shall have any obligation to indemnify, defend or hold harmless any Person
pursuant to this Section 4(a) to the extent that such indemnification obligation
is otherwise attributable to any breach by SpinCo or

 

17



--------------------------------------------------------------------------------

any other member of the SpinCo Group of any of SpinCo’s representations or
covenants hereunder (including any representations made in connection with the
Tax Opinion).

(b) Indemnification by SpinCo. From and after the Distribution Date, SpinCo and
each other member of the SpinCo Group shall jointly and severally indemnify,
defend and hold harmless Parent and each other member of the Parent Group and
each of their respective Representatives from and against (i) all SpinCo Tax
Liabilities, Income Tax Liabilities, Other Tax Liabilities, Spin-Off Tax
Liabilities and other Tax-Related Losses that SpinCo or any other member of the
SpinCo Group is responsible for under Section 3 or Section 5 (including any
Income Tax Liabilities, Other Tax Liabilities, Spin-Off Tax Liabilities or other
Tax-Related Losses arising with respect to a Permitted Transaction for which
SpinCo is liable pursuant to Section 5), and (ii) all Income Taxes, Other Taxes,
Spin-Off Tax Liabilities and other Tax-Related Losses incurred by any member of
the Parent Group or SpinCo Group that are attributable to, are caused by, or
result from, one or more of the following: (A) any breach by a member of the
SpinCo Group of a covenant or representation related to the SpinCo Group or the
SpinCo Business hereunder or made in connection with the Tax Opinion Documents;
(B) any action or omission by a member of the SpinCo Group after the
Distribution Date (including any act or omission that is in furtherance of,
connected to, or part of a plan or series of related transactions (within the
meaning of Section 355(e) of the Code) occurring on or prior to the Distribution
Date) including a cessation, transfer to Affiliates or disposition of a SpinCo
Business; (C) any acquisition of any stock or assets of a member of the SpinCo
Group by one or more other persons (other than a member of the Parent Group)
following the Distribution Date; or (D) any issuance of Equity Securities by a
member of the SpinCo Group; provided, however, that neither SpinCo nor any other
member of the SpinCo Group shall have any obligation to indemnify, defend or
hold harmless any Person pursuant to this Section 4(b) to the extent that such
indemnification obligation is otherwise attributable to any breach by Parent or
any other member of the Parent Group of any of Parent’s representations or
covenants hereunder (including any representations made in connection with the
Tax Opinion).

(c) Timing of Indemnification Payments. Any payment with respect to any
indemnification obligation pursuant to this Section 4 shall be made by the
Indemnifying Party promptly, but, in any event, no later than:

(i) in the case of an indemnification obligation with respect to any SpinCo Tax
Liabilities, Spin-Off Tax Liabilities, Income Tax Liabilities or Other Tax
Liabilities, the later of (A) five Business Days after the Indemnified Party
notifies the Indemnifying Party and (B) five Business Days prior to the date the
Indemnified Party is required to make a payment of taxes, interest, or penalties
to the applicable Tax Authority (including a payment with respect to an
assessment of a tax deficiency by any Taxing Jurisdiction or a payment made in
settlement of an asserted tax deficiency) or realizes a reduced Refund; and

(ii) in the case of any payment or indemnification of any Losses not described
in Section 4(c)(i) (including, but not limited to, any Losses described in
clause (b) or (c) of the definition of Tax-Related

 

18



--------------------------------------------------------------------------------

Losses, attorneys’ fees and expenses and other indemnifiable Losses), the later
of (A) five Business Days after the Indemnified Party notifies the Indemnifying
Party and (B) five Business Days prior to the date the Indemnified Party makes a
payment thereof.

(d) Tax Benefits. If the indemnification obligation of Parent under Section 4(a)
results in (i) increased deductions, losses, or credits, or (ii) decreases in
income, gains or recapture of Tax credits (“Tax Benefits”) to SpinCo or any
other member of the SpinCo Group, which would not, but for the indemnification
obligation (or the adjustment giving rise to such indemnification obligation),
be allowable, then SpinCo shall pay Parent the amount by which such Tax Benefit
actually reduces, in cash, the amount of Tax that SpinCo or any other member of
the SpinCo Group would have been required to pay and bear (or increases, in
cash, the amount of a Refund to which SpinCo or any other member of the SpinCo
Group would have been entitled) but for such indemnification obligation (or
adjustment giving rise to such indemnification obligation). SpinCo shall pay
Parent for such Tax Benefit no later than five Business Days after such Tax
Benefit is Actually Realized. If the indemnification obligation of SpinCo under
Section 4(b) results in Tax Benefits to Parent or any other member of the Parent
Group, which would not, but for the indemnification obligation (or the
adjustment giving rise to such indemnification obligation), be allowable, then
Parent shall pay SpinCo the amount by which such Tax Benefit actually reduces,
in cash, the amount of Tax that Parent or any other member of the Parent Group
would have been required to pay and bear (or increases, in cash, the amount of a
Refund to which Parent or any other member of the Parent Group would have been
entitled) but for such indemnification obligation (or adjustment giving rise to
such indemnification obligation). Parent shall pay SpinCo for such Tax Benefit
no later than five Business Days after such Tax Benefit is Actually Realized.

5. Spin-Off Related Matters.

(a) Representations.

(i) Tax Opinion Documents. SpinCo hereby represents and warrants that (A) it has
examined the Tax Opinion Documents (including the representations to the extent
that they relate to the plans, proposals, intentions, and policies of SpinCo,
its Subsidiaries, the SpinCo Business, or the SpinCo Group) and (B) to the
extent in reference to SpinCo, its Subsidiaries, the SpinCo Business, or the
SpinCo Group, the facts presented and the representations made therein are true,
correct and complete.

(ii) Tax-Free Status. SpinCo hereby represents and warrants that neither SpinCo
nor any other member of the SpinCo Group has a plan or intention of taking any
action, or failing to take any action, or knows of any circumstance, that could
reasonably be expected to (A) cause any of the Spin-Off-Related Transactions not
to have Tax-Free Status or (B) cause any representation or factual statement
made in this Agreement, the Separation and Distribution Agreement or the Tax
Opinion Documents to

 

19



--------------------------------------------------------------------------------

be untrue in a manner that would have an adverse effect on the Tax-Free Status
of any of the Spin-Off-Related Transactions.

(iii) Plan or Series of Related Transactions. SpinCo hereby represents and
warrants that, to the best knowledge of SpinCo, after due inquiry, none of the
Spin-Off-Related Transactions are part of a plan (or series of related
transactions) pursuant to which a Person will acquire stock representing a
Fifty-Percent or Greater Interest in SpinCo or any successor to SpinCo.

(b) Covenants.

(i) Actions Consistent with Representations and Covenants. Neither Parent nor
SpinCo shall take any action or permit any other member of the Parent Group or
the SpinCo Group, respectively, to take any action, or shall fail to take any
action or permit any other member of the Parent Group or the SpinCo Group,
respectively, to fail to take any action, where such action or failure to act
would be inconsistent with or cause to be untrue any material information,
covenant or representation in this Agreement, the Separation and Distribution
Agreement or the Tax Opinion Documents.

(ii) Preservation of Tax-Free Status; SpinCo Business. SpinCo shall not (A) take
any action (including any cessation, transfer or disposition of all or any
portion of any SpinCo Business, payment of extraordinary dividends, acquisitions
or issuances of stock or entering into any agreement, understanding, arrangement
or substantial negotiations regarding any such actions) or permit any other
member of the SpinCo Group to take any such action, or fail to take any such
action or permit any other member of the SpinCo Group to fail to take any such
action, in each case, unless such action or failure to act would not cause any
of the Spin-Off-Related Transactions not to have Tax-Free Status or could not
require Parent or SpinCo to reflect a liability or reserve with respect to any
of the Spin-Off-Related Transactions in its financial statements, and (B) until
the first day after the Restriction Period, engage in any transaction (including
any cessation, transfer or disposition of all or any portion of any SpinCo
Business) that would result in SpinCo or its “separate affiliated group” (within
the meaning of Section 355(b) of the Code) ceasing to be engaged in any SpinCo
Business for purposes of Section 355(b).

(iii) Sales, Issuances and Redemptions of Equity Securities. Until the first day
after the Restriction Period, none of SpinCo or any other member of the SpinCo
Group shall, or shall agree to, sell or otherwise issue to any Person, or redeem
or otherwise acquire from any Person, any Equity Securities of SpinCo or any
other member of the SpinCo Group; provided, however, that SpinCo may issue such
Equity Securities to the

 

20



--------------------------------------------------------------------------------

extent such issuances satisfy Safe Harbor VIII (relating to acquisitions in
connection with a person’s performance of services) or Safe Harbor IX (relating
to acquisitions by a retirement plan of an employer) of Treasury Regulation
Section 1.355-7(d).

(iv) Tender Offer; Other Business Transactions. Until the first day after the
Restriction Period, none of SpinCo or any other member of the SpinCo Group shall
(A) solicit any Person to make a tender offer for, or otherwise acquire or sell,
the Equity Securities of SpinCo, (B) participate in or support any unsolicited
tender offer for, or other acquisition, issuance or disposition of, the Equity
Securities of SpinCo or (C) approve or otherwise permit any proposed business
combination or any transaction which, in the case of clauses (A) or (B),
individually or in the aggregate, together with any transaction occurring within
the four-year period beginning on the date which is two years before the
Distribution Date and any other transaction which is part of a plan or series of
related transactions (within the meaning of Section 355(e) of the Code) that
includes the Spin-Off, could result in one or more Persons acquiring (except for
acquisitions that otherwise satisfy Safe Harbor VIII (relating to acquisitions
in connection with a person’s performance of services) or Safe Harbor IX
(relating to acquisitions by a retirement plan of an employer) of Treasury
Regulation Section 1.355-7(d)) directly or indirectly stock representing a 40%
or greater interest, by vote or value, in SpinCo (or any successor thereto).

(v) Dispositions of Assets. Until the first day after the Restriction Period,
none of SpinCo or any other member of the SpinCo Group shall sell, transfer or
dispose, or agree to sell, transfer or dispose, of more than 50 percent of the
gross assets of any SpinCo Business (such percentages to be measured by fair
market values on the Distribution Date) or transfer any assets of the SpinCo
Group in a transaction described in Section 351 of the Code (other than a
transfer to a corporation that is a member of SpinCo’s “separate affiliated
group” within the meaning of Section 355(b) of the Code). The foregoing sentence
shall not apply to sales, transfers, or dispositions of inventory in the
ordinary course of business.

(vi) Liquidations, Mergers, Reorganizations. Until the first day after the
Restriction Period, neither SpinCo nor any of its Subsidiaries shall, or shall
agree to, voluntarily dissolve or liquidate or engage in any transaction
involving a merger, consolidation or other reorganization; provided, however,
that mergers of direct or indirect wholly-owned Subsidiaries of SpinCo solely
with and into SpinCo or with other direct or indirect wholly-owned Subsidiaries
of SpinCo, and liquidations of SpinCo’s Subsidiaries are not subject to this
Section 5(b)(vi) to the extent

 

21



--------------------------------------------------------------------------------

not inconsistent with the Tax-Free Status of the Spin-Off-Related Transactions.

(c) Permitted Transactions. Notwithstanding the restrictions otherwise imposed
by Sections 5(b)(iii) through 5(b)(vi), during the Restriction Period, SpinCo
may (i) issue, sell, redeem or otherwise acquire (or cause another member of the
SpinCo Group to issue, sell, redeem or otherwise acquire) Equity Securities of
SpinCo or any other member of the SpinCo Group in a transaction that would
otherwise breach the covenant set forth in Section 5(b)(iii), (ii) approve,
participate in, support or otherwise permit a proposed business combination or
transaction that would otherwise breach the covenant set forth in
Section 5(b)(iv), (iii) sell or otherwise dispose of the assets of SpinCo or any
other member of the SpinCo Group in a transaction that would otherwise breach
the covenant set forth in Section 5(b)(v) or (iv) merge SpinCo or any other
member of the SpinCo Group with another entity without regard to which party is
the surviving entity in a transaction that would otherwise breach the covenant
set forth in Section 5(b)(vi), in each case, if and only if such transaction
would not violate Section 5(b)(i) or Section 5(b)(ii) and prior to entering into
any agreement contemplating a transaction described in clauses (i), (ii),
(iii) or (iv) of this Section 5(c), and prior to consummating any such
transaction: (X) SpinCo shall provide Parent with an Unqualified Tax Opinion in
form and substance satisfactory to Parent in its sole and absolute discretion,
(Y) SpinCo shall request that Parent obtain a Private Letter Ruling to the
effect that such transaction will not affect the Tax-Free Status of any of the
Spin-Off-Related Transactions and Parent shall have received such a Private
Letter Ruling, in form and substance satisfactory to Parent in its sole and
absolute discretion, exercised in good faith, or (Z) Parent in its sole and
absolute discretion shall have waived in writing the requirement to obtain such
Unqualified Tax Opinion or Private Letter Ruling.

(d) Liability of SpinCo for Undertaking Certain Actions. Notwithstanding
anything in this Agreement to the contrary, SpinCo and each other member of the
SpinCo Group shall be responsible for any and all Tax-Related Losses that are
attributable to, or result from:

(i) any act or failure to act by SpinCo or any other member of the SpinCo Group,
which act or failure to act breaches any of the covenants described in
Section 5(b)(i) through 5(b)(vi) of this Agreement (without regard to the
exceptions or provisos set forth in such provisions), expressly including, for
this purpose, any Permitted Transaction and any act or failure to act that
breaches Section 5(b)(i) or 5(b)(ii), regardless of whether such act or failure
to act is permitted by Section 5(b)(iii) through 5(b)(vi);

(ii) any acquisition of Equity Securities of SpinCo or any other member of the
SpinCo Group by any Person or Persons (including as a result of an issuance of
SpinCo Equity Securities or a merger of another entity with and into SpinCo or
any other member of the SpinCo Group) or any acquisition of assets of SpinCo or
any other member of the SpinCo Group (including as a result of a merger) by any
Person or Persons; and

 

22



--------------------------------------------------------------------------------

(iii) Tax Counsel withdrawing all or any portion of the Tax Opinion or any Tax
Authority withdrawing all or any portion of a Private Letter Ruling issued to
Parent in connection with the Spin-Off-Related Transactions because of a breach
by SpinCo or any other member of the SpinCo Group of a representation made in
this Agreement (or made in connection with the Tax Opinion or any Private Letter
Ruling).

(e) Cooperation.

(i) Parent shall reasonably cooperate with SpinCo in connection with any request
by SpinCo for an Unqualified Tax Opinion pursuant to Section 5(c).

(ii) Until the first day after the Restriction Period, SpinCo will provide
adequate advance notice to Parent in accordance with the terms of
Section 5(e)(iii) of any action described in Sections 5(b)(i) through 5(b)(vi)
within a period of time sufficient to enable Parent to seek injunctive relief as
contemplated by Section 5(f).

(iii) Each notice required by Section 5(e)(ii) shall set forth the terms and
conditions of any such proposed transaction, including (A) the nature of any
related action proposed to be taken by the board of directors of SpinCo, (B) the
approximate number of Equity Securities (and their voting and economic rights)
of SpinCo or any other member of the SpinCo Group (if any) proposed to be sold
or otherwise issued, (C) the approximate value of SpinCo’s assets (or assets of
any other member of the SpinCo Group) proposed to be transferred, and (D) the
proposed timetable for such transaction, all with sufficient particularity to
enable Parent to seek injunctive relief pursuant to Section 5(f). Promptly, but
in any event within 30 days after Parent receives such written notice from
SpinCo, Parent shall notify SpinCo in writing of Parent’s decision to seek such
injunctive relief.

(f) Enforcement. The parties hereto acknowledge that irreparable harm would
occur in the event that any of the provisions of this Section 5 were not
performed in accordance with their specific terms or were otherwise breached.
The parties hereto agree that, in order to preserve the Tax-Free Status of the
Spin-Off-Related Transactions, injunctive relief is appropriate to prevent any
violation of the foregoing covenants; provided, however, that injunctive relief
shall not be the exclusive legal or equitable remedy for any such violation.

6. Tax Contests.

(a) Notification. Each of Parent and SpinCo shall notify the other party in
writing of any demand, claim or notice of the commencement of an audit received
by such party from any Tax Authority or other Person with respect to any Income
Taxes or Other Taxes of

 

23



--------------------------------------------------------------------------------

Parent or any other member of the Parent Group, or SpinCo or any other member of
the SpinCo Group, respectively, for which a member of the SpinCo Group or the
Parent Group, respectively, may be responsible pursuant to this Agreement within
ten (10) Business Days of receipt; provided, however, that in the case of any
demand, claim or notice of the commencement of an audit that is reasonably
expected to give rise to a Distribution-Related Proceeding, regardless of
whether SpinCo or Parent may be responsible for any resulting Taxes, Parent or
SpinCo, as the case may be, shall provide written notice to the other party no
later than ten (10) Business Days after Parent or SpinCo receives any written
notice of such a demand, claim or notice of commencement of an audit from the
IRS or other Tax Authority. Each of Parent and SpinCo shall include with such
notice a true, correct and complete copy of any written communication, and an
accurate and complete written summary of any oral communication, received by
Parent or any other member of the Parent Group, or SpinCo or any other member of
the SpinCo Group, respectively. The failure of Parent or SpinCo timely to
provide such notice in accordance with the first sentence of this Section 6(a)
shall not relieve SpinCo or Parent, respectively, of any obligation to pay such
Income Tax Liability or Other Tax Liability or indemnify Parent and the other
members of the Parent Group, or SpinCo and the other members of the SpinCo
Group, respectively, and their respective Representatives therefor, except to
the extent that the failure timely to provide such notice actually prejudices
the ability of SpinCo or Parent to contest such Income Tax Liability or Other
Tax Liability or increases the amount of such Income Tax Liability or Other Tax
Liability.

(b) Representation with Respect to Tax Disputes. Parent (or such other member of
the Parent Group as Parent may designate) shall have the sole right to represent
the interests of the members of the Parent Group and the members of the SpinCo
Group and to employ counsel of its choice in any Proceeding relating to (i) any
U.S. consolidated federal Income Tax Returns of the Parent Consolidated Group,
(ii) any other Combined Returns, (iii) any Parent Separate Returns, and (iv) any
Tax Returns of MPC LP for any Pre-Distribution Taxable Period. Parent may
affirmatively elect, in writing and at its sole and absolute discretion, not to
assert control of a Proceeding described in clauses (ii) or (iv) of the
immediately preceding sentence, in which case SpinCo shall have the right to
control such Proceeding and Parent shall have the right to participate therein
at its own cost; provided, however, that SpinCo shall not have the right to
settle any such Proceeding without the prior written consent of Parent (which
shall not be unreasonably withheld). Parent shall bear all expenses relating to
any Proceeding referred to in the first sentence of this Section 6(b), except
that, with respect to a Proceeding relating to any Combined Return for any
Pre-Distribution Taxable Period, expenses shall be borne by Parent and SpinCo to
the extent such expenses are attributable to Parent Adjustments or SpinCo
Adjustments, respectively; provided, however, that to the extent such expenses
cannot reasonably be attributed to Parent Adjustments or SpinCo Adjustments,
such expenses shall be borne equally by Parent and SpinCo. Except as set forth
in the first sentence of this Section 6(b), SpinCo (or such other member of the
SpinCo Group as SpinCo may designate) shall have the sole right to represent the
interests of the members of the SpinCo Group and to employ counsel of its choice
at its expense in any Proceeding relating to SpinCo Separate Returns.

(c) Power of Attorney. Each member of the SpinCo Group shall execute and deliver
to Parent (or such other member of the Parent Group as Parent may designate) any
power

 

24



--------------------------------------------------------------------------------

of attorney or other document requested by Parent (or such designee) in
connection with any Proceeding described in the first sentence of Section 6(b).

(d) Tax Matters Partner. The parties agree to cause MOC to be the “tax matters
partner” (as defined under Code Section 6231(a)(7)) of MPC LP for all taxable
periods ending on or before December 31, 2010, and to cause MPC Investment LLC
to be the tax matters partner for any Straddle Period of MPC LP. Notwithstanding
the appointment of the tax matters partner as provided in the preceding
sentence, the parties agree to take all actions necessary to enable the parties
designated in Section 6(b) to control any Proceedings as set forth in Section
6(b).

(e) Distribution-Related Proceedings, Proceedings with Respect to SpinCo Tax
Liabilities.

(i) In the event of any Distribution-Related Proceeding or Proceeding relating
to a SpinCo Tax Liability as a result of which SpinCo could reasonably be
expected to become liable for Tax or any Tax-Related Losses and with respect to
which Parent has the right to represent the interests of the members of the
Parent Group and/or the members of the SpinCo Group pursuant to Section 6(b)
above, (A) Parent shall consult with SpinCo reasonably in advance of taking any
significant action in connection with such Proceeding, (B) Parent shall consult
with SpinCo and offer SpinCo a reasonable opportunity to comment before
submitting any written materials prepared or furnished in connection with such
Proceeding, (C) Parent shall defend such Proceeding diligently and in good faith
as if it were the only party in interest in connection with such Proceeding, and
(D) Parent shall provide SpinCo copies of any written materials relating to such
Proceeding received from the relevant Tax Authority. Notwithstanding anything in
the preceding sentence to the contrary, the final determination of the positions
taken, including with respect to settlement or other disposition, in (i) any
Distribution-Related Proceeding, or (ii) any other Proceeding relating to a Tax
Return described in Section 6(b) with respect to which Parent is entitled to
represent the interests of the members of the Parent Group and/or the members of
the SpinCo Group, shall be made in the sole discretion of Parent and shall not
be subject to the Dispute Resolution provisions of Section 10.

(ii) In the event of any Distribution-Related Proceeding with respect to any
SpinCo Separate Return, (A) SpinCo shall consult with Parent reasonably in
advance of taking any significant action in connection with such Proceeding,
(B) SpinCo shall consult with Parent and offer Parent a reasonable opportunity
to comment before submitting any written materials prepared or furnished in
connection with such Proceeding, (C) SpinCo shall defend such Proceeding
diligently and in good faith as if it were the only party in interest in
connection with such Proceeding, (D) Parent shall be entitled to participate in
such Proceeding

 

25



--------------------------------------------------------------------------------

and receive copies of any written materials relating to such Proceeding received
from the relevant Tax Authority, and (E) SpinCo shall not settle, compromise or
abandon any such Proceeding without obtaining the prior written consent of
Parent, which consent shall not be unreasonably withheld.

7. Apportionment of Tax Attributes; Carrybacks.

(a) Apportionment of Tax Attributes.

(i) If the Parent Consolidated Group has a Tax Attribute, the portion, if any,
of such Tax Attribute apportioned to SpinCo or any other member of the SpinCo
Consolidated Group and treated as a carryover to the first Post-Distribution
Taxable Period of SpinCo (or such member) shall be determined by Parent in
accordance with Treasury Regulation Sections 1.1502-9T, 1.1502-21, 1.1502-21T,
1.1502-22, 1.1502-79 and, if applicable, l.1502-79A.

(ii) No Tax Attribute with respect to consolidated U.S. federal Income Tax of
the Parent Consolidated Group, other than those described in Section 7(a)(i),
and no Tax Attribute with respect to consolidated, combined or unitary state,
local or foreign Income Tax, in each case, arising in respect of a Combined
Return shall be apportioned to SpinCo or any other member of the SpinCo Group,
except as Parent (or such other member of the Parent Group as Parent may
designate) determines is otherwise required under applicable law.

(iii) Parent (or its designee) shall determine the portion, if any, of any Tax
Attribute which must (absent a Final Determination to the contrary) be
apportioned to SpinCo or any other member of the SpinCo Group in accordance with
this Section 7(a) and applicable law, and the amount of earnings and profits to
be apportioned to SpinCo or any other member of the SpinCo Group in accordance
with applicable law.

(iv) Except as otherwise required by applicable law or pursuant to a Final
Determination, no member of the SpinCo Group shall take any position (whether on
a Tax Return or otherwise) that is inconsistent with the apportionment by Parent
in Section 7(a)(iii).

(b) Carrybacks. Except to the extent otherwise consented to by Parent or
prohibited by applicable law, SpinCo and each other member of the SpinCo Group
shall elect to relinquish, waive or otherwise forgo all Carrybacks. In the event
that SpinCo (or the appropriate other member of the SpinCo Group) is prohibited
by applicable law to relinquish, waive or otherwise forgo a Carryback (or Parent
consents to a Carryback), (i) Parent shall cooperate with SpinCo, at SpinCo’s
expense, in seeking from the appropriate Tax Authority such Refund as reasonably
would result from such Carryback, and (ii) SpinCo shall be entitled to any
Income

 

26



--------------------------------------------------------------------------------

Tax Benefit Actually Realized by a member of the Parent Group (including any
interest thereon received from such Tax Authority), to the extent that such
Refund is directly attributable to such Carryback, within 15 Business Days after
such Refund is Actually Realized; provided, however, that SpinCo shall indemnify
and hold the members of the Parent Group harmless from and against any and all
collateral Tax consequences resulting from or caused by any such Carryback,
including (but not limited to) the loss or postponement of any benefit from the
use of Tax Attributes generated by a member of the Parent Group or an Affiliate
thereof if (x) such Tax Attributes expire unutilized, but would have been
utilized but for such Carryback, or (y) the use of such Tax Attributes is
postponed to a later taxable period than the taxable period in which such Tax
Attributes would have been utilized but for such Carryback.

8. Deductions Associated With Certain Liabilities. As set forth in
Section 3.2(b) of the Separation and Distribution Agreement, MPC LP will
purchase certain assets from MOC and will assume liabilities associated with
such assets. Except to the extent provided by any Final Determination, MOC (and
not MPC LP) shall be entitled to deduct any amounts allowable as deductible
expenses in respect of the satisfaction of such liabilities. MPC LP shall
provide information reasonably requested by MOC to enable MOC to determine the
amount and timing of such deductible expenses. In the event that any Final
Determination provides that MPC LP is entitled to deductions in respect of such
liabilities, MPC LP shall promptly pay to MOC any resulting Tax Benefits
realized by MPC LP (or its partners) as a result of such deductions.

9. Cooperation and Exchange of Information.

(a) Cooperation and Exchange of Information. Each of Parent and SpinCo, on
behalf of itself and each other member of the Parent Group and the SpinCo Group,
respectively, agrees to provide the other party (or its designee) with such
cooperation or information as such other party (or its designee) reasonably
shall request in connection with the determination of any payment or any
calculations described in this Agreement, the preparation or filing of any
Income Tax Return or Other Tax Return or claim for Refund, or the conduct of any
Proceeding. Such cooperation and information shall include, upon reasonable
notice, (i) promptly forwarding copies of appropriate notices and forms or other
communications (including information document requests, revenue agent’s reports
and similar reports, notices of proposed adjustments and notices of deficiency)
received from or sent to any Tax Authority or any other administrative, judicial
or governmental authority, (ii) providing copies of all relevant Income Tax
Returns or Other Tax Returns, together with accompanying schedules and related
workpapers, documents relating to rulings or other determinations by any Tax
Authority, and such other records concerning the ownership and Tax basis of
property, or other relevant information, (iii) the provision of such additional
information and explanations of documents and information provided under this
Agreement (including statements, certificates, forms, returns and schedules
delivered by either party) as shall be reasonably requested by Parent (or its
designee) or SpinCo (or its designee), as the case may be, (iv) the execution of
any document that may be necessary or reasonably helpful in connection with the
filing of an Income Tax Return or Other Tax Return, a claim for a Refund, or in
connection with any Proceeding, including such waivers, consents or powers of
attorney as may be necessary for Parent or SpinCo, as the case may be, to
exercise its rights under this Agreement, and (v) the use of Parent’s or
SpinCo’s, as the case may be, reasonable efforts to obtain any documentation
from a governmental authority or a Third

 

27



--------------------------------------------------------------------------------

Party that may be necessary or reasonably helpful in connection with any of the
foregoing. It is expressly the intention of the parties to this Agreement to
take all actions that shall be necessary to establish Parent as the sole agent
for Income Tax or Other Tax purposes of each member of the SpinCo Group with
respect to all Combined Returns. Upon reasonable notice, each of Parent and
SpinCo shall make its, or shall cause the other members of the Parent Group or
the SpinCo Group, as applicable, to make their, employees and facilities
available on a mutually convenient basis to provide explanation of any documents
or information provided hereunder. Any information obtained under this Section 9
shall be kept confidential, except as otherwise reasonably may be necessary in
connection with the filing of Income Tax Returns or Other Tax Returns or claims
for Refund or in conducting any Proceeding.

(b) Retention of Records. Each of Parent and SpinCo agrees to retain all Income
Tax Returns and Other Tax Returns, related schedules and workpapers, and all
material records and other documents as required under Section 6001 of the Code
and the regulations promulgated thereunder (and any similar provision of state,
local or foreign law) existing on the date hereof or created in respect of
(i) any Pre-Distribution Taxable Period or (ii) any taxable period that may be
subject to a claim hereunder, in each case, until the later of (A) the
expiration of the statute of limitations (including extensions) for the taxable
periods to which such Income Tax Returns, Other Tax Returns and other documents
relate and (B) the Final Determination of any payments that may be required in
respect of such taxable periods under this Agreement.

10. Resolution of Disputes. Parent and SpinCo shall attempt in good faith to
resolve any disagreement arising with respect to this Agreement, including any
dispute in connection with a claim by a Third Party (a “Tax Dispute”). Any party
to this Agreement may give any other party hereto written notice of any Tax
Dispute not resolved in the normal course of business. If the parties cannot
agree by the tenth Business Day following the date on which one party gives such
notice, then the parties shall promptly retain the services of a nationally
recognized law or accounting firm reasonably acceptable to the parties (the “Tax
Dispute Arbitrator”). The Tax Dispute Arbitrator shall be instructed to resolve
the Tax Dispute, and such resolution shall be (a) set forth in writing and
signed by the Tax Dispute Arbitrator, (b) delivered to each party involved in
the Tax Dispute as soon as practicable after the Tax Dispute is submitted to the
Tax Dispute Arbitrator, but no later than the fifteenth Business Day after the
Tax Dispute Arbitrator is instructed to resolve the dispute, (c) made in
accordance with this Agreement, and (d) final, binding and conclusive on the
parties involved in the Tax Dispute on the date of delivery of such resolution.
The Tax Dispute Arbitrator shall only be authorized on any one issue to decide
in favor of and choose the position of either of the parties involved in the Tax
Dispute or to decide upon a compromise position between the ranges presented by
the parties to the Tax Dispute Arbitrator. The fees and expenses of the Tax
Dispute Arbitrator shall be borne 50% by Parent and 50% by SpinCo.

 

28



--------------------------------------------------------------------------------

11. Payments.

(a) Method of Payment. All payments required by this Agreement shall be made by
(i) wire transfer to the appropriate bank account as may from time to time be
designated by the respective parties for such purpose; provided, however, that,
on the date of such wire transfer, notice of the transfer is given to the
recipient thereof in accordance with Section 12, or (ii) any other method agreed
to by the parties. All payments due under this Agreement shall be deemed to be
paid when available funds are actually received by the payee.

(b) Interest. Any payment required by this Agreement that is not made on or
before the date required hereunder shall bear interest, from and after such date
through the date of payment, at the Underpayment Rate.

(c) Characterization of Payments. For all tax purposes, the parties hereto agree
to treat, and to cause their respective Affiliates to treat any payment required
by this Agreement as either a contribution by Parent to SpinCo or a distribution
by SpinCo to Parent, as the case may be, occurring immediately prior to the
Spin-Off, except as otherwise mandated by applicable law or a Final
Determination; provided, however, that in the event it is determined
(i) pursuant to applicable law, or (ii) pursuant to a Final Determination, that
any such treatment is not permissible (or that an Indemnified Party nevertheless
suffers an Income Tax or Other Tax detriment as a result of such payment), the
payment in question shall be adjusted to place the Indemnified Party in the same
after-tax position it would have enjoyed absent such applicable law or Final
Determination.

12. Notices. Notices, requests, permissions, waivers, and other communications
hereunder shall be in writing and shall be deemed to have been duly given upon
(a) a transmitter’s confirmation of a receipt of a facsimile transmission (but
only if followed by confirmed delivery of a standard overnight courier the
following Business Day or if delivered by hand the following Business Day), or
(b) confirmed delivery of a standard overnight courier or delivered by hand, to
the parties at the following addresses (or at such other addresses for a party
as shall be specified by like notice):

 

If to Parent, to:

   Marathon Oil Corporation    5555 San Felipe Street    Houston, Texas 77056   
Attention: Stephen J. Landry, Vice President, Tax    Telecopier: (713) 513-4431

If to SpinCo, to:

   Marathon Petroleum Corporation    539 South Main Street    Findlay, Ohio
45840    Attention: John R. Haley, Director, Tax    Telecopier: (419) 421-8428

Such names and addresses may be changed by notice given in accordance with this
Section 12.

 

29



--------------------------------------------------------------------------------

13. Designation of Affiliate. Each of Parent and SpinCo may assign any of its
rights or obligations under this Agreement to any member of the Parent Group or
the SpinCo Group, respectively, as it shall designate; provided, however, that
no such assignment shall relieve Parent or SpinCo, respectively, of any
obligation hereunder, including any obligation to make a payment hereunder to
SpinCo or Parent, respectively, to the extent such designee fails to make such
payment.

14. Miscellaneous. To the extent not inconsistent with any specific term of this
Agreement, the following sections of the Separation and Distribution Agreement
shall apply in relevant part to this Agreement: Section 14.1 (Entire Agreement),
Section 14.2 (Choice of Law), Section 14.3 (Amendment), Section 14.4 (Waiver),
Section 14.5 (Partial Invalidity), Section 14.6 (Execution in Counterparts),
Section 14.7 (Successors and Assigns), Section 14.8 (Third-Party Beneficiaries),
Section 14.10 (No Reliance on Other Party), Section 14.11 (Performance),
Section 14.12 (Force Majeure), Section 14.13 (Termination), and Section 14.14
(Limited Liability).

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its officers thereunto duly authorized, all as of the day and
year first written above.

 

MARATHON OIL CORPORATION By:  

/s/ Clarence P. Cazalot, Jr.

  Name: Clarence P. Cazalot, Jr.   Title: President and Chief Executive Officer
MARATHON PETROLEUM CORPORATION By:  

/s/ G. R. Heminger

  Name: G. R. Heminger   Title: President MPC INVESTMENT LLC By:  

/s/ G. R. Heminger

  Name: G. R. Heminger   Title: President

 

30